Food distribution to the most deprived persons in the Community (amendment of the Single CMO Regulation) (debate)
The next item is the report by Mr Sierkierski, on behalf of the Committee on Agriculture and Rural Development, on food distribution to the most deprived persons in the Community - C6-0353/2008 -.
Madam President, Commissioner, today we are discussing an extremely important subject - the programme of food distribution to the most deprived persons in the Community. It is important because it concerns millions of people who live in poverty and need particular help. We support the proposal of the European Commission to increase the budget by two thirds, that is from EUR 305 million to nearly EUR 500 million annually, and to extend the range of products available under the programme.
Of course, the programme will not solve the problems of malnutrition and poverty among the Community's citizens, but it will certainly help to ease these problems. We are against the proposal for the immediate introduction - I repeat, immediate introduction - of co-financing from national budgets, because this could limit or even exclude some countries from participation in the programme. Countries where the per capita income is low and where there are also budget problems would be especially concerned. This is all the more significant because of the current economic crisis. I believe that the Council will manage to work out a compromise in this matter.
We also support the proposal that food products earmarked for distribution under the programme come from the European Union. As far as possible this should be fresh local food, and this will mean we will support home food producers by raising demand. We will also be sure that the food distributed is of the right quality.
Much controversy has surrounded the legal basis of the programme. As we know, the Council's legal services challenged the opinion of the Commission. The Commissioner can count on the support of Parliament in this matter. I share the opinion of the Commission on setting clear priorities and long-term planning. Extending the programme for three years will help to make the expenditure of available resources more effective.
By adopting the report Parliament will send a positive signal to our citizens. Since the EU gives aid to the poorest countries of Africa, and of course we support that, it must also remember its own citizens. The EU food programme for the poorest of the European Union, like the 'Fruit at School' and 'Milk at School' programmes, is changing attitudes towards the EU and the common agricultural policy, which have been so heavily criticised by many people. Our citizens should know that the food which they receive comes from EU programmes and from EU funds.
The programme confirms that the EU feels responsible for its most needy citizens. This group includes particularly the homeless, families in difficulty, the unemployed, single parents, migrants, asylum seekers and people of advanced age or with limited resources. Often they are people with disabilities, or even children.
It should be remembered that the transformations which have taken place in the countries which recently joined the EU have produced major stratification of income in their societies. What is more, in some of these countries disparities in income and living standards are growing all the time. Families living in small towns and inhabitants of villages are particularly affected by poverty. There are growing numbers of people who cannot afford the basic necessities of life.
We have a kind of stalemate in the Council, where everyone is waiting for the opinion of Parliament, and I am convinced that adoption of my report will persuade the Czech Republic, which currently holds the presidency, to renew discussion and find a rational compromise in the Council. Let us hope that legislative work will finish in May or June this year. I would like to encourage those Member States which do not participate in the programme to join in. Finally, on behalf of the millions of inhabitants who benefit from the programme, the charitable organisations which distribute the food and on my own behalf I would like to thank all MEPs, and not only those who supported my report.
Member of the Commission. - Madam President, before going into the content of this proposal, I would like to thank the rapporteur, Mr Siekierski, and the members of the Committee on Agriculture and Rural Development for their work on this report.
I would like to start by putting today's debate into context, because this proposal is not about paragraphs, political power or promises: it is about people. Millions of Europeans are hit by difficult economic times and by the rapid rise we have seen in food prices since 2007. There are more people than we realise for whom the lack of adequate food is a daily concern: 43 million Europeans cannot afford a meal with meat, chicken or fish every second day. I think that is a striking figure.
The programme for the most deprived targets those in our society who are in need of food aid: people who worry whether they can feed their children tomorrow; people who do not think about what they will eat that night for dinner but about whether they will have anything to eat; people who enter no restaurant but the one carrying the name of Resto du Cœur.
With more than 13 million poor people benefiting from the programme, with 19 Member States participating and with the scheme being a stable outlet for intervention products, this programme has certainly shown its value. Parliament recognised this already in 2006, when it called on the Council and the Commission to place the programme on a permanent footing for the future and to extend the distribution of foodstuffs, without restricting it to the products for which intervention applies.
I am pleased to note that the report by Mr Siekierski endorses the Commission's approach and agrees that it is necessary to keep the programme within the common agricultural policy. This is particularly important at a time when some claim that feeding people has nothing to do with our agriculture policy.
Until now, the programme has been financed exclusively by the Community budget. Our proposal now includes cofinancing. That is a significant change, but I believe it is a fundamental improvement of the scheme. Cofinancing will enable the total funds available for this measure to be more in balance with the real needs; it will encourage Member States to take greater responsibility for the programme's management, and it is also a way to strengthen the cohesive element, since cohesion countries will have less cofinancing.
At the same time, I share the view that we should not run the risk of Member States withdrawing from the scheme. Therefore, we proposed a gradual phasing-in of cofinancing rates in order to maintain the difference between the cohesion and non-cohesion Member States.
I agree that we should do more to guarantee the nutritional quality of the food distributed. As the rapporteur mentioned, this could mean including fresh produce, in most cases produced locally. But it is not appropriate to outlaw foreign products or products coming from outside the European Union, as proposed in your report. That would mean additional and burdensome controls. It could be seen as a signal of EU protectionism, and it could even be questioned by our WTO partners. That being said, the large majority of the food distributed will in reality be produced in the European Union, mainly from intervention stocks and most probably from the tenders that we are now making, in particular in the dairy sector.
Given that charities are heavily involved in the scheme, our proposal gives the possibility to reimburse the transport and administrative costs of the NGOs. You suggest that storage costs should be covered as well. I am fundamentally in favour of this idea, but I cannot agree to your suggestion of leaving it to the Member States to fix the rates of reimbursement. We need to set the same maximum rate for all participating countries, not least to make sure that the programme remains efficient and keeps the focus on supplying food.
Finally, let me stress that the Council is waiting for the outcome of today's debate and vote before continuing its discussions. I hope Ministers have used the waiting time constructively. And from today's debate should, therefore, be sent a clear message: do not forget those waiting in line at the soup kitchen or waiting for the next food package. So do not wait too long! We need to put this food aid scheme on a permanent footing for the future.
draftsman of the opinion of the Committee on Regional Development. - (ES) Madam President, the present economic crisis throughout Europe will lead to an increase over the next few years in the number of people finding themselves under the poverty threshold. This number has already reached 80 million, in other words 16% of the world population.
In the face of this crisis, it is of primary importance that we ensure continuity in the provision of food to those people most in need. The intervention stocks have so far been a useful tool both for providing the poorest people in the community with food, and at the same time ensuring stability in the prices received by European producers. However, these stocks are being progressively eliminated.
It would seem fitting that the new aid programme for the poorest would also serve as an outlet for European Community produce. In this way, we would be helping to keep farmers in rural areas.
The European Commission's proposal does not demand that the food involved in the programme be produced exclusively in the Community, since it considers that to be contrary to the rules of the World Trade Organisation. I would like to remind the Commission, however, that the United States devotes nothing more and nothing less than 67% of its agricultural budget to food programmes for the most disadvantaged, which also has the add-on benefit of preferentially helping its farmers and cattlemen.
This percentage is in sharp contrast with the expenditure proposed in the new Community programme, which would equate to only 1% of the common agricultural policy (CAP) budget.
Madam President, Commissioner, ladies and gentlemen, I, too, wish to express my sincere thanks to Mr Siekierski for his report. I would be so bold as to say that he has produced an extremely good piece of work.
For more than two decades the European Union has had a programme for food distribution to the most deprived people. Thus, in 2006, for example, it was possible to provide support to around 13 million people from 15 Member States by means of various aid measures. I believe this programme - and this is something that both the Commissioner and the rapporteur have already said - will play an important part in maintaining and promoting solidarity within our European community, because in my opinion the EU is, and remains, not only an economic common market, but also first and foremost a community of values and solidarity. Also in the context of a modern socio-environmental market economy with the three pillars of economy, environment and social affairs - all three being of equal importance so that all Member States can participate in this programme - I support the view of the rapporteur that, as previously, the programme should be funded 100% by the European Union.
I would like to emphasise that, although it is important for us primarily to use products produced within the Community, it should not, where necessary, remain solely limited to these products.
Finally, I would like to say that for me, personally, it goes without saying that we should help the poorest of the poor to the extent that we are able to do so. I very much hope that today, as the Commissioner said, a large majority will vote in favour of this report so that we can give a clear signal to the Council.
Madam President, Commissioner, ladies and gentlemen, the first thing I would like to do is to congratulate the rapporteur, with whom we have very similar views as regards this programme, and secondly to congratulate everyone involved, because in such a time of economic crisis, it is fundamental to maintain a programme like this, with obvious positive social effects.
Although we are only involved in a consultation procedure, we must send out a clear political message from the European Parliament at this time of economic uncertainty. We must send a message from Brussels and Strasbourg, that we are not only or exclusively concerned with the recovery of the financial system, but that we are also fully aware of the need to develop our social policies, especially those which support the people most in need, the poorest in the European Union.
We agree with the Commission that this food distribution programme should continue to be considered part of the common agricultural policy for several reasons: because European agriculture has a marked social dimension, because this programme is a tool that works, because now we need it more than ever, and because it has to continue operating.
We in the Socialist Group in the European Parliament, like the rapporteur, are against this programme being cofinanced by the European Union and its Member States, since that would mean discrimination between states according to their wealth, which could then lead to a situation whereby the programme could not be put into practice in the most disadvantaged countries.
It is difficult to comprehend why, at a time when it is most needed, the Commission wants to save Community money from the CAPs most social facet, especially since there is a budgetary surplus every year in the agricultural budget.
Full Community funding is fundamental for us. We need to ensure that this programme will reach out to all countries, and especially those most in need. The 43 million potential beneficiaries of this programme require that we make a huge effort and do not avoid budgetary expenditure under any circumstances. Austerity, yes, but not where the poorest people are concerned.
This programme must cover the whole trajectory of the food distributed to ensure that it reaches citizens in all the Member States. In order to achieve this goal, we in the Socialist Group, for which I am the shadow rapporteur, have brought forward an amendment proposing that all expenditure arising from distribution, storage and administration be defrayed from Community finances.
We also agree with the rapporteur that the food should be of high quality, and preferably sourced from the Community. This approach is in keeping with this Parliament's position on other similar programmes which we were recently discussing in the House, such as the plan to hand out fruit in the schools.
Many thanks, that is all. We hope that the Commission will take into account the Parliament's position when it votes and, above all, we hope that it will put this plan into action within the Union as soon as possible.
on behalf of the ALDE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, let me start by making it clear that the distribution of food to deprived people is, for me, not at issue in the forthcoming vote on the report by Mr Siekierski, particularly in these difficult economic times. I would therefore also like to make it clear at the outset that it was not easy to find a common line within our Group. I therefore respect the personal decision of any member of the Group to deviate from this and not to support our intended rejection of the report.
Why am I unable to support the result of the committee vote as it stands? There are a number of reasons for this, which have absolutely nothing to do with helping deprived people within the European Union in these difficult economic times. On the contrary, amendments tabled by my colleague Mr Busk on behalf of the Group of the Alliance of Liberals and Democrats for Europe, although unfortunately found not to be permissible, were intended to give the existing system a future-oriented foundation. The system in place up to now is an anachronism from the times of agricultural overproduction, which fortunately are now a thing of the past. Due to the successful decoupling of direct payments, the intervention stocks have been constantly decreasing in recent years, with the result that, today, up to 85% of the food has to be purchased on the free market.
However, that has altered the fundamental nature of the programme and has resulted in the loss of the agricultural dimension to the programme. Since we are now dealing with a social programme, we need to create an appropriate legal basis for it. In this regard, we share the view of the Council's legal services that the only possible legal basis in place of Article 37 of the EC Treaty regarding the common agricultural policy is Article 308, as otherwise it would clearly constitute an encroachment on the national competences of the Member States. In view of the impermissible nature of our amendments, the only solution can be a new draft from the European Commission. The Commission should also take to heart the principle of co-financing, as whether or not such programmes are meaningful in the mind of everyone can only be satisfactorily assessed at local level.
Madam President, in the European Union we are currently facing growing social stratification. We have millions of people living in poverty, and their number is rising all the time. This is happening in spite of the fact that the Socialists have been power in the Community and in many Member States for years, and they are said to be sensitive to poverty and inequality. The EU was itself supposed to be a region of general prosperity. Many people were naive and believed this, but the time for reflection has now come.
We must help those people in Europe who cannot cope on their own with poverty and rejection. There are many such people in the old EU countries and many more in the new. Besides the destructive action of the economic crisis, we can also see the effects of the colonial approach in the past of the old EU countries towards enterprises and banks in the new Member States. Workplaces are still being destroyed, as for example the shipbuilding industry has been destroyed in Poland.
Mr Siekierski's excellent report deals with how to distribute food to those most in need. I fully agree with him that the Community as a whole should finance aid for the deprived, and that the food should come exclusively from EU countries. The aid should reach orphanages, centres for the homeless and hungry children in schools, and should be distributed chiefly by local authorities, because they have the best information about what and how much is needed.
Madam President, Commissioner, the food aid programme is essential today. As the rapporteur has written, in 2006 in the EU-25 alone 43 million people were undernourished and 79 million were threatened with poverty, which is more than 20% of the total population of the EU. The programme has helped one in six of the people in need. So the problem is serious, and the phenomenon of poverty has worsened further following recent enlargements of the EU.
The statistics show that the programme only alleviates the problem of malnutrition but is not eliminating it. It is a programme which treats the effects but does not eliminate the causes. Is it not paradoxical that it is the inhabitants of country areas who are threatened by poverty and malnutrition? Those who should be producing food are in need of food aid, but rather than this being their fault, it is the effect of policy. It is the effect of unsound agricultural policy, which causes the bankruptcy of family smallholdings and increases the number of people who need food aid.
The sustainable European Model of Agriculture of 1997 is a propaganda myth. Family smallholdings were to be a key element in the model, but in fact it is the other way round. It is these farms which are excluded, although they make up at least 95% of all farms in the European Union. Is it not paradoxical that we give most of the money in agriculture to those whose production is expensive? To large animal farms which damage the environment, while farms which produce cheaply receive symbolic support? EU trade policy exposes us to sudden price rises, and competition policy has led to a monopoly on sales and to overpricing. It is high time that these policies were changed. It is these policies which have made food expensive, and which are the reason why the number of poor and undernourished citizens of the EU is growing.
(FR) Madam President, Commissioner, the Lisbon Strategy is a great success in one area at least: the European Union has become one of the most competitive regions in the world where poverty creation is concerned. We have thus been able to create 80 million poor people and 43 million starving Europeans, a figure that includes the elderly, who may die quicker and reduce public spending as a result, meaning that the Maastricht criteria can be met more effectively.
In France alone, 80 million meals are served each year by the charitable organisation Restos du Cœur. In order to feed the poor since 1987, we have had a food distribution programme with an annual budget of EUR 300 million. EUR 300 million divided by 80, divided by 12, comes to 25 cents of food distributed each month to each of the 80 million poor. This food was taken from the intervention stocks, but, since the 1992 reform, where the mountains of butter, the rivers of milk and the bulging refrigerators came up for criticism, these stocks have been used up.
For 2010-2012, we shall be buying foodstuffs on the market, where non-European goods also appear, for the sake of the WTO and the fight against protectionism. This means that, since 1962, we have been feeding our herds of cattle imported oilseeds and, from 2010, we shall be feeding our poor imports, too. And all of this is cofinanced in the name of universality.
The problem, however, Madam President, Commissioner, ladies and gentlemen - the real problem - is that there are still 80 million poor people after 22 years of having a food programme.
(DE) Madam President, Commissioner, Mr Siekierski has done a great deal of work to produce this report and for this I would like to offer him my sincere thanks. I also share his view that a lot of people, particularly now during the economic crisis, are facing the threat of poverty. It would be an indictment of Europe if people here in Europe had to suffer hunger.
However, I have to disagree with the impression given that food has become more expensive. That may be true in certain countries, but in Germany it is certainly not the case. Partly as a result of erroneous decisions at European level, the price of milk and butter, for example, is lower than it has been for a long time and it has reached a level that is threatening the existence of many farms.
I have here some statistics which list the prices of food. In 1970, an industrial worker had to work for 243 minutes in order to be able to buy a kilogram of pork chops, a kilogram of beef, a kilogram of dark wheat and rye bread, ten eggs, 250 grams of butter, a kilogram of potatoes and a litre of milk; in 2008 he had to work only 82 minutes. This means he only required a third as much time in order to be able to afford this food.
In the explanatory statement it is stated that in Germany alone 9 million people face the threat of poverty. A correction is also needed here. In Germany, every citizen, every person is entitled to minimum benefit from the state and therefore none of these 9 million people need suffer hunger.
It is therefore important for the money that is made available here for food aid to be used in places in Europe where people are really facing the threat of hunger. It would be a disgrace for Europe if we did not rectify this.
(PT) Madam President, Commissioner, ladies and gentlemen, the debate in which I should like to be taking part would be the one aiming to end all aid measures for the most deprived, due to these having become unnecessary.
Unfortunately, this is not the case at the moment in Europe and the world. In the European Union, many families affected by unemployment or social exclusion have seen their incomes become inadequate to meet their most basic needs and, as a result, we owe them our solidarity.
The Commission proposal that we are debating merits our approval, all the more so as we must now, as in the past, find yet another way of easily disposing of our surpluses. That is not the point today. It is even justified for the financial allocations for this programme to be increased.
I also congratulate the Commission for proposing that this assistance should come from the agricultural budget. No group shows solidarity more than farmers and no communities are more involved in mutual aid than rural communities. I am sure that European farmers will take great pride in sharing part of the agricultural budget with those who are most in need.
My political group will therefore reject the proposals of the Group of the Alliance of Liberals and Democrats for Europe, which question the legal basis of this regulation. The Commission proposal can and must, however, be improved.
The Siekierski report, and also the amendment that the Socialist Group in the European Parliament will table in plenary, are good contributions which improve the proposal, particularly with regard to the eligibility of storage costs and the comprehensive Community financing of the programme.
I therefore call on plenary to adopt this report and on the Commission to accept Parliament's contributions.
(LT) The report on the amendment of the Council regulation on food distribution to the most deprived persons in the Community is being presented by the Committee on Agriculture and Rural Development.
However, I would like to stress that faced with the current financial and economic crisis, support for the Community's most deprived residents takes on a new - social policy - dimension.
EU food aid is very important in a period of crisis, as the number of unemployed increases and the subsistence level falls.
The number of unemployed in Lithuania this February was 16 times the number of jobs available. At present in Lithuania about 20% of residents are considered to be living in poverty.
In 2006 in the European Union 13 million residents received food aid. It is forecast that in the nearest future 16% or 80 million EU residents will be living below the poverty level.
Mr Siekierski's report proposes leaving the food aid programme funding procedures currently in force, only allocating funds from the EU Budget, and disapproving the European Commission's proposal to fund the programmes from the EU and Member State budgets.
The Commission's proposal really does not match economic realities.
For many of the EU's poorer countries, fighting the consequences of the crisis, it would be difficult to contribute to the funding of the food aid programme in the current period. Funding from the EU Budget meanwhile, as has been the case since 1987, would be effective support for poorer co-citizens, which would show true solidarity.
(IT) Madam President, ladies and gentlemen, finally people are realising that with the new agricultural policy the storehouses are empty and, what is more, all funds have been transferred to direct aid and now we are resorting to the budget to feed the hungry.
Perhaps if we had used modulation to cream a bit more from those well-hidden persons who receive more than EUR 300 000 a year in direct aid, then today there would be more resources for our most deprived citizens. Perhaps if we were to decide what to set aside for the deprived before production takes place, we would spend far less than if we purchased it on the market and we would achieve a policy for supporting certain markets in crisis, such as the milk market. Perhaps if we could manage to use those products that are thrown away to rot because they are close to their expiry date or are left unsold on the general markets, we would kill two birds with one stone.
I do not even want to imagine that behind a noble cause a big market in aid is growing, putting its hands in the pockets of European taxpayers in defiance of those poor devils who are dying of hunger.
Madam President, feeding the hungry is a basic precept. We rightly talk about it in the context of third countries, but rarely acknowledge real hunger in Europe. However, gnawing hunger and severe malnutrition deficiencies, even without actual hunger, is a reality even in the most prosperous Member States.
Hunger in the midst of plenty is, and has always been, a scandal, and, in this report, we are trying to improve schemes to address it more effectively. As an impoverished mother, I had reason to be grateful for the free milk given to families of young children in the 1970s in Ireland and for the low-cost milk my children received at school in the 1980s.
I would like to add one suggestion though, but not within the CAP. As a result of some of the policies in the common fisheries policy, thousands of tonnes of edible fish are dumped dead over the sides of fishing boats around our coasts. It is time we ended this waste. We should land these so-called 'discards' and give the fish to those who need it but cannot afford high-quality protein. It would be very hard to find a better and more nourishing food. Commissioner, can you speak to the Commissioner for fisheries on the extension of this scheme to include fish?
(IT) Madam President, Commissioner, ladies and gentlemen, I wholeheartedly endorse the Siekierski report on a common organisation of agricultural markets and on specific provisions as regards food distribution to the most deprived persons in the Community. This issue is all the more important given the financial crisis, the effects of which are being felt in the European economy.
The European Parliament, recognising the pressing need to meet the food requirements of the most deprived, has urged the Commission and the Council to put the European food aid programme on a permanent footing. For the rest, ladies and gentlemen, last March, when adopting a resolution on rising prices in the EU and in developing countries, we in this House stated that the right to a sufficient and varied diet suitable for a healthy and active lifestyle is a fundamental right to be permanently guaranteed to all.
I believe that the food distribution programme for the most deprived should continue to represent a significant element of the common agricultural policy, precisely because the CAP works by stabilising prices and thus protecting those on lower incomes from price fluctuations.
I do not agree, however, with the co-financing percentages proposed in certain amendments, because they could lead some Member States to limit their participation in the programme. Therefore I reject those amendments aimed at altering the legal basis. I would emphasise that what is needed is complete funding by the European Union for the food aid programme; thus I am in favour of the adoption of the draft legislative resolution.
Madam President, you have heard some diverging views around the House this morning on this issue. I congratulate, of course, Mr Siekierski.
At a time of deepening economic recession and the tens of millions of people who are living in poverty and are hungry, of course, as a Parliament, we have to find ways of helping them and providing them with food aid. But, as the Commissioner pointed out, there are 19 participating Member States in this project. That means there are eight Member States not participating. The UK is one of them, and the reason is that they use their own social policy to provide aid for the poor. They withdrew from this scheme many years ago.
The question that many Member States and the Commission are asking is: why are we using the CAP to finance social policy? This used to be perfectly OK when we had massive surpluses - milk lakes, butter mountains and beef mountains - and were required to distribute this food to the poor, using the CAP budget to finance that distribution. But now, when there is very little in intervention - and we are hearing now that we have to buy in food even from outwith the EU and use the CAP budget to store and distribute this food - this surely is becoming something that should be better handled by Member States' social policy.
When you consider that there are people living in complete deprivation in some of the new Member States, like Romania, and many of these people, by the way, are subsistence farmers, they are the people who the poorest. Yet we are potentially taking money from them - money from the CAP budget that could help them - to distribute this food aid, the main beneficiaries of which are actually old Member States, like France, Italy and Spain. So there has not been a level playing field applied to this distribution of aid, and in future I think we should be very cautious about how we take this forward.
(FR) Madam President, I believe that the issue of distributing food to the most deprived persons is extremely timely, but I do feel that, ultimately, the Commission's proposal does not match up to the problem.
The cofinancing issue is of concern to me, and I feel that it is more the issue of liberalism, which has ruled the CAP assessments over the last few years, that should be called into question. Food riots and sudden changes in the price of foodstuffs are constant indicators of the limits of agricultural market liberalisation. Such liberalisation has always been to the detriment of fragile populations, fragile producers and fragile areas.
I therefore call for agricultural policy to regain its rights, to resume control at both European and international level and, from both a quantitative and a qualitative perspective, for the strategic area of agriculture and food not to be subject to strict market forces.
Of course, this is an urgent matter, and the Siekierski report responds to this urgency, which I am pleased about. I hope, though, that, within the context of the discussions that are starting up on the future of the CAP, it will be pointed out that the main objective is to take a structural approach to combating the hunger and poverty that we are seeing throughout the EU and the world. The rural areas are ready to meet our food requirements with sufficient amounts of high-quality produce; they must be given the financial and human resources to assume this big responsibility.
(PL) Madam President, food and housing account for over 90% of expenditure in many people's personal budgets. Keeping food prices as low as possible has great social and humanitarian significance. Seventy-nine million people in the European Union were affected by poverty and malnutrition in 2006. Now, as a result of the crisis and an increase in the number of inhabitants, the problem has grown significantly and the number of people in need of direct support in 2009 will definitely exceed 25 million.
Aid is an important element in the common agricultural policy because it releases intervention stocks while maintaining demand for food. I support financing food aid, especially from EU funds but supplemented by particular countries depending on their ability, setting clear principles for giving aid, increasing the aid fund by at least EUR 200 million in 2009, extending the list of food products and establishing principles of food purchase. Aid has great political significance, because it confirms the cohesion of EU action on behalf of its citizens. I congratulate Mr Siekierski on an excellent report.
(DE) Madam President, Commissioner Fischer Boel, ladies and gentlemen, for 22 years the programme of food distribution to the most deprived persons in the Community has contributed to the implementation of extremely important aims of the common agricultural policy. This is about, on the one hand, stabilising the markets by reducing the intervention stocks, while on the other supporting the poorest levels of the population in the Community with food. In 2006 alone, 13 million people from 15 Member States benefitted from aid measures within this programme - valuable help that should be retained.
Now, however, there are justified concerns about the Commission's proposal, which deviates from the old principles and does not want to use food from the intervention stocks alone for the programme, but also food bought on the free market. Here, Commissioner, it is definitely a matter of social policy and not agricultural policy. The argument that it is only with the additional purchase of food that the range of food offered will be able to provide a balanced diet, in my opinion, goes beyond the remit.
The rapporteur, Mr Siekierski, is now proposing the removal of co-financing. However, this just emphasises once again the aspect of socio-political responsibility, which is why I would advocate co-financing. The European Union must be clearly focussed on the well-being of the people. There must be no hunger or want: that is something that all of the speakers this morning have once again clearly emphasised. However, we must ensure a clear allocation of responsibilities. It is not the case that agricultural policy wants to obstruct the aid and support for the poor. However, with a fair and correct allocation of tasks and aid, the prospects for coordination and optimisation are also good.
European agricultural policy is currently facing, and will in future face, great challenges. Changes to the content must always be seen in the overall context. I would therefore ask the Commission and the Council for appropriate decisions and coordination in terms of social and agricultural policy.
(ES) Madam President, I should like firstly to congratulate Mr Siekierski on what I consider to be an excellent report, which has garnered a lot of support within the Committee on Agriculture and Rural Development.
As we all know, the Community's intervention stocks have been used to provide food aid to those most in need for more than 20 years. The problem, Mr Stevenson, is that successive common agricultural policy reforms have been greatly reducing the stocks.
I would also like to point out here that if we suppress or attempt to suppress this programme we would send out a very bad signal at this very delicate moment in time, when many Europeans do not have enough to eat. In this respect, it is clear that when the stocks run out, and as I have already said they are gradually becoming more depleted, we will have to turn to the open market.
I would like to highlight here something that I see as a very positive element in the report, that when we turn to the market, there should be an obligation that the products be EU produced, locally sourced, and fresh. It would also seem appropriate to me that the scheme should remain 100% EU funded, since I feel that at times such as this the aid cannot and should not be dependent on each Member State's capabilities, if we do not wish to go into those capabilities in detail. Likewise, it would seem to be a good idea to extend the programme duration to three years.
Finally, I would like to point out that the European Commission still has time to use the interventions wherever they may be necessary or possible, and that more than one farming sector would appreciate it. I am thinking in particular of the dairy producers in my region, Galicia, for whom such an intervention would help to solve the difficult situation that they are facing, and would at the same time help to provide food for the most deprived.
(PL) Madam President, around 80 million people in the European Union live in poverty, which amounts to 16% of the inhabitants of the EU. The economic crisis threatens to increase the size of that group. In Warsaw I see a line of people queuing for a bowl of soup every day. That is why it is so important to maintain continuity in the Community programme of food distribution to the most deprived persons. Direct supply of products will ensure a varied diet.
However, the Commission's proposal includes the condition of co-financing, which in the case of the poorest Member States may lead to their withdrawal from the programme. This would be inconsistent with the reason for introducing the programme, and in particular with the reduction of economic and social inequalities between regions, and would destroy the principle of solidarity. I hope that Amendments 17, 18 and 19 will remove this flaw. I appeal to the Commission to prepare a programme which will remove the structural causes of poverty and not just its effects, and also for monitoring aimed at establishing how much of the aid reaches the poor, and how much is retained by intermediaries. I congratulate the rapporteur.
(PL) Madam President, Commissioner, the distribution of food to the most deprived persons is a very important area of EU activity. I therefore thank the Commission for its proposal on this matter, and I thank Mr Siekierski for the report which we are discussing today.
Member States have made huge advances in improving the quality of life of their inhabitants. However, poverty is still one of the most serious problems of contemporary Europe. It is estimated that 43 million EU citizens are at risk of malnutrition - that is a shocking figure. The distribution programme is helping many of these Europeans. I know that not everyone likes the programme. I understand that one may have doubts of a legal, economic or political nature, but I would like to know what alternative there would be to the programme, especially because the programme of food distribution also has a beneficial effect on the agricultural market, which is more stable thanks to the programme.
The EU is a global leader in giving aid to the poorest people of the world. It is hard to imagine, that at the same time the Community could stop helping those of its own citizens who are facing serious problems, and therefore I hope that the Council will come to an understanding on this matter.
(HU) I would like to congratulate the European Commission and the rapporteur, Mr Siekierski on this excellent initiative, a confirmation of the social sensitivity of the European Union and the Commission.
There are two things I would like to ask of the European Commission. The first has to do with co-financing: I agree with the report, but I would like Mrs Fischer Boel to consider the fact that she is asking for co-financing from poorer Member States, those on tighter budgets, just where the need for food is the greatest.
My second request: transport costs should not be set at 4.5% but, based on the principle of subsidiarity, should be left up to Member States, because lower rates may suffice to cover transport.
Finally, the EU logo should continue to be printed on product labels, since these are provided by the EU. Lastly, as I do not think I will speak up in debates any more, I would like to thank Mrs Fischer Boel for her entire five years of diligence. She has made her mark on the history of European agriculture.
(RO) As a Romanian MEP, my colleagues and I support the proposals which our rapporteur made and we are going to vote in favour of them.
Families from small towns and rural areas are hardest hit by poverty. In the current crisis, extending the food programme and financing it from the Community budget are fully justified.
We all know that the measures adopted in 2008 and the allocated budget have been insufficient. The agricultural and social components can justify keeping the programme as part of the common agricultural policy.
In new Member States, such as Romania, the programme's administration must obviously be improved. Product storage and administrative costs must be managed efficiently so that they do not exceed 20-25% of the market price.
Finally, I would like to thank Mr Sikierski and congratulate him on the proposals which he has made.
(IT) Madam President, ladies and gentlemen, first and foremost this proposal - from both the rapporteur and the Commission - is an important pact to provide funding to mitigate the impact of spiralling food prices in the Community, which is putting an increasing number of people in difficulty and making the supply of food aid more costly.
This new arrangement, which has my support, will make the programme more efficient and up to date both in terms of agricultural policy and from a social point of view. Furthermore, I agree that the initiative should be kept within the framework of the CAP, as suggested by the Commission.
As we know, the CAP currently provides food aid to those groups of the population that live in desperate conditions. Indeed, the measure we are about to implement has always inspired broad consensus, so much so that in 2006 13 million people, and 15 countries in 2008, actually 19 countries, I think that from this point of view ... (The President cut off the speaker).
(PL) Mr President, in this debate I would like to draw attention to three issues. Firstly, I would like to remind you that one of the main objectives of the common agricultural policy is to ensure access to food for the inhabitants of the European Union at appropriate prices, and so for those who have low incomes or who have no income at all this means free food.
Secondly, the income of the inhabitants of the EU, and in particular of the new Member States, leaves much to be desired. In all the new countries the number of inhabitants with incomes below 40% of the EU average is as high as 50%, and so almost half of the people in these countries have such low incomes. These data come from before the crisis. As a result of the crisis, in the next few years the situation will only get worse.
I support, therefore, continuation of the programme of free food distribution among the most deprived people, for which the EU will set aside nearly EUR 500 million in 2009, which will include around EUR 100 million for my country, Poland. I hope that the Czech Presidency will achieve consensus on the final form of the programme in the Council ... (The President cut off the speaker)
(SL) While we have been busy trying to eradicate hunger in Africa and other impoverished countries, hunger and poverty have afflicted us at home, in our own backyard.
That has been the case in my own country of Slovenia, as well, where the need for solidarity assistance is, unfortunately, increasing, despite a high standard of living. According to media reports, humanitarian organisations' food supplies have almost been exhausted.
Given the fact that the majority of EU Member States still have abundant amounts of food, it would really be inhumane if our citizens had to suffer, or even die, because of hunger. Survival must definitely be given priority over any other investments, which can wait until better times.
If the Member States are unable to ensure new funds for food supplies, the most appropriate course of action would probably be for them to release their emergency supplies. I endorse this programme, but at the same time I would like to appeal to all of us and to our citizens to be attentive to the distress of the people around us.
(IT) Mr President, ladies and gentlemen, I would like to thank Mr Siekierski for his report on the Community programme of food distribution to the most deprived, which represents a valuable tool for regulating the market and must therefore remain within the framework of the CAP.
Although the average quality of life in the European Union is among the highest in the world, some citizens are unable to buy enough food to eat. It is estimated that 43 million people in the EU are at risk of food poverty, a figure that has risen continuously in recent years.
The rising prices that have been seen for some time on a wide range of goods makes it more expensive to provide food aid, which makes the support provided by the European programme even more urgent.
Member of the Commission. - Mr President, I would like to thank everyone for all the comments. In general, I hear a very positive approach to the proposal for the most needy.
Mr President, could I just be allowed to focus on some of the comments that have been raised here today? First of all, I think that we have to keep in mind that poverty is not confined to certain areas or regions within the Member States. Unfortunately, it is an issue that all Member States have to face. It is true that the extent of the problem and the means available to remedy it are not identical throughout the whole European Community. The allocation of the budget to the Member States, as well as the differentiated rates for cofinancing for cohesion and non-cohesion countries, does of course already take into account the financial capacity of every country. This means that the bottom line will be that there will more money available for the so-called 'new' Member States than is the case today.
Regarding the budget, I would just remind you that we have actually increased the budget available for the programme for the most needy by two thirds - up to EUR 0.5 billion - and I think this, together with the newly introduced cofinancing, will help alleviate some of the problems. I think we also have to keep in mind that this scheme is a voluntary one. Member States that have a social system in place in their own country certainly need not use this scheme. We do not seek to replace social policies that are already implemented in Member States and, to a certain extent, also managed by NGOs. Our intention is to underpin them by the provision of food, which I still consider the central aim of the agricultural policy.
I believe that the changes that we have proposed go in the right direction. I think the provisions are reasonable and well balanced. The programme -when hopefully voted through this Parliament as well - will be able to meet the challenges of the future. It will be difficult to be against or to oppose this programme in a situation where unemployment is currently increasing dramatically all over Europe, thereby heavily increasing the number of people at risk of poverty. So I look forward to the votes of this extremely responsible Parliament.
I would like to respond to some of the problems which have been raised. Firstly, I said that I am against co-financing but I also stressed that we are now in a period of economic crisis, when the number of poor and unemployed persons is rising. We will evaluate the programme in 2011 or 2012 and we will think then about whether to continue with co-financing. Let us give ourselves time and not do this during the crisis.
Secondly, I share the view of the Commissioner that it is difficult to restrict ourselves to distributing only food produced in the EU, because that will increase costs and enlarge the administrative side of the programme. Thirdly, let us follow the example of the USA, where large sums, under the Farm Bill, have been set aside for the support of agriculture by financing free EBT cards. Fourthly, I encourage the countries which do not participate in the programme to join. The programme is open. Fifthly, funds allocated to this programme do not limit farmers' access to the common agricultural policy, because we have savings under the CAP.
Finally, I would like to go back to sources. As we know, the aims of the CAP were formulated under the Treaties of Rome. They talk about the need to ensure access for society to food at affordable prices, and to guarantee farmers an appropriate level of income. We can say that these are, firstly, production tasks, which define the amount of production which is essential. Secondly, they are social tasks, because we are talking about appropriate prices - so that consumers will be able to afford food products, and thus the Treaty of Rome defines certain social objectives. And thirdly, there are also economic objectives, related to ensuring that farmers have appropriate incomes.
When we are talking about affordable prices for the poor, often unemployed, consumer, food should be accessible at significantly lower prices, or simply supplied without charge, of course under special programmes and under specific conditions. In summary, it should be said that the CAP also includes certain elements of social policy.
The debate is closed.
The vote will take place at 12.00 noon.
Written statements (Rule 142)
Mr Siekierski's report on the distribution of food to the most deprived persons raises issues covered in Council regulations which refer to financing of the common agricultural policy and to specific provisions in that material. We have here a situation which proves that there are also large areas of poverty and want inside the European Union. Those affected are most often people living in villages and small towns, and this includes many children. According to official statistics around 80 million Europeans live below the poverty line. It is to be feared that the present crisis and rising unemployment will increase that alarming number.
The fact that the amount allocated to the programme of food aid for the poorest inhabitants of the EU will rise from EUR 305 million to EUR 500 million is in itself a positive sign. However, I think that it is necessary to make changes to the systems in Member States in order to eliminate or at least significantly limit this shameful situation. The main cause of this deprivation is unemployment and excessively high food prices (let us only compare the remuneration received by farmers for their products with the retail price in the shops). Our system of social care is also far from perfect.
Finally I would like to emphasise very clearly that it is essential that the food used for the purposes of the aid programme should be of good quality, and should ideally be fresh and come from local farms.